     Case 2:21-cv-00094-RGK-SK Document 37 Filed 07/23/21 Page 1 of 2 Page ID #:155



 1
                                                        JS-6
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12    George Jones,                            Case No.: 2:21-cv-00094-RGK-SK
13               Plaintiff,                    Hon. R. Gary Klausner
14        v.
15                                             [PROPOSED] ORDER FOR DISMISSAL
      Nigol Manoukian, an Individual; Razmik   WITH PREJUDICE
      Manoukian, an Individual; and Does 1-
16    10,
17                                             Action Filed: January 6, 2021
                 Defendants.                   Trial Date: March 1, 2022
18

19

20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00094-RGK-SK Document 37 Filed 07/23/21 Page 2 of 2 Page ID #:156



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff George Jones’ action against Defendants Nigol Manoukian and Razmik
 5    Manoukian is dismissed with prejudice. Each party will be responsible for its own fees
 6    and costs.
 7

 8

 9

10

11
      Dated: July 23, 2021
12                                                      Hon. R. Gary Klausner
                                                        United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
